Citation Nr: 1760965	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether the severance of service connection for major depressive disorder (MDD) was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD. A hearing transcript has been associated with the record.

In February 2017, the Board remanded the Veteran's claim for service connection for additional development.  At such time, the Board also remanded the issue as to whether the severance of service connection for MDD was proper for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in August 2017 and the Veteran perfected his appeal of such issue later that month.  In this regard, the Board observes that he requested a hearing before a Veterans Law Judge in connection with such appeal; however, he withdrew his request in October 2017. 38 C.F.R. §§ 20.702(e), 20.704(e) (2017). The Veteran also revoked his representation by the Veterans of Foreign Wars of the United States (VFW) in October 2017.  The case now returns to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this regard, the Board is cognizant of the Veteran's desire that his claims be finally resolved; however, as will be explained below, the evidence is insufficient to decide his claims and, consequently, it is to his benefit that the Board seek the ordered development.

Pursuant to the February 2017 remand, the Veteran was afforded a VA examination in July 2017 to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD. However, the Board finds that a remand is necessary to obtain an addendum opinion.

In this regard, the July 2017 VA examiner found that the Veteran did not have a diagnosis of PTSD that met the DSM-5 criteria, but did have diagnoses of an unspecified personality disorder, MDD, cannabis dependence, and an unspecified attention deficit disorder. Specifically, the examiner noted that it was a possibility that the Veteran was impacted by his in-service stressor of the Sri Lanka tsunami relief effort, but it would not be possible to determine that until the other conditions, which were more likely responsible for his symptoms, were treated, to include his drug abuse. Thus, the examiner opined that the condition claimed was less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. With regard to the March 2016 treatment record from Dr. A.H. and the November 2016 letter from J.D., which reflect diagnoses of PTSD, the examiner explained that if a clinician was presented with the Veteran's present list of symptoms and his insistence that they stemmed from his experience in Sri Lanka, but without a full review of all the available information, then it would be likely they would diagnosis PTSD in error. 

The examiner also noted that the Veteran experienced MDD prior to entry to service, but stated that he could not comment as to if the Veteran was in a depressive episode at such time. The examiner also stated that he could not define "clear and unmistakable evidence," but it did not appear that the Veteran's experiences in service more likely than not increased his conditions beyond their natural course given his personality issues, history with drug abuse, and prior expression of depression in response to stress. The examiner further noted that there was some possibility that the Veteran had a stressor-related disorder beyond the traumatic event merely providing a focus for his other conditions, but this could not be meaningfully determined until his other conditions, particularly his drug use, were addressed and his current symptoms were validated. 

The Board finds such opinion to be insufficient as the examiner did not provide an adequate response as to whether there was clear and unmistakable evidence that a pre-existing disorder did not undergo an increase in the underlying pathology during service. Specifically, the examiner stated that the Veteran had MDD prior to entry into service, but he did not specify what clear and unmistakable evidence (defined as obvious or manifest) led him to that conclusion. The examiner also did not indicate what clear and unmistakable evidence led him to conclude that such pre-existing disorder was not aggravated beyond its natural progression by the Veteran's service. Additionally, in regard to the Veteran's diagnosed personality disorder, the examiner did not provide an opinion as to whether there was an additional disability due to a disease or injury superimposed upon such personality disorder during the Veteran's military service as directed in the February 2017 remand. Thus, an addendum opinion is warranted to address such concerns. 

Furthermore, in May 2017, Dr. A.H. submitted a disability benefits questionnaire (DBQ) regarding the Veteran's mental disorders. In the DBQ, Dr. A.H. noted that she reviewed the Veteran's military medical records, the Minnesota Multiphasic Personality Inventory (MMPI) test, VA disability reports, and self-reports/ interviews. After such review, Dr. A.H. found that the Veteran had a diagnosis of PTSD, MDD, attention deficit/hyperactivity disorder, anxiety disorder unspecified, and paranoid schizophrenia. However, similar to the March 2016 private treatment record, Dr. A.H. again did not provide an opinion as to whether such diagnoses were as a result of the Veteran's verified in-service stressor of the December 2004 tsunami relief effort in Sri Lanka. Thus, on remand, the Veteran will be invited to submit or identify such evidence.

With regard the Veteran's claim as to whether the severance of service connection for MDD was proper, the Board finds that a remand is likewise necessary as such issue is inextricably intertwined with the development ordered herein with regard to his claim for service connection for an acquired psychiatric disorder, to include PTSD. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). In this regard, under applicable criteria, once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105 (d); Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). Specifically, in Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision. Id. The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous." Id. Thus, adjudication of such claim must be deferred pending the development ordered herein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be invited to submit or identify any additional evidence from his treatment providers, to specifically include Dr. A.H., in which a diagnosis of PTSD, or another acquired psychiatric disorder, related to his verified in-service stressor of the December 2004 tsunami relief effort in Sri Lanka is provided. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Forward the record to an appropriate examiner so as to render an opinion as to the etiology of the Veteran's acquired psychiatric disorder.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  Following a full review of the record, the examiner should respond to the following:

(A) Please state whether the Veteran meets the DSM-5 diagnostic criteria for PTSD and, if so, whether such diagnosis is related to his verified in-service stressor regarding the December 2004 tsunami relief effort in Sri Lanka. 

The examiner must consider and discuss the May 2017 DBQ from Dr. A.H., in which she found that the Veteran had a diagnosis of PTSD after she reviewed the Veteran's military medical records, the MMPI test, VA disability reports, and self-reports/interviews. 

(B) Did the Veteran have an acquired psychiatric disorder (other than a personality disorder or a substance abuse disorder), to include MDD, that clearly and unmistakably (defined as obvious and manifest) existed prior to his entrance to active duty? If so, please identify the specific disorder.

(i) If there is clear and unmistakable evidence that a disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progression of the disease.  

(ii) If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's verified in-service stressor regarding the December 2004 tsunami relief effort in Sri Lanka.

(C) For the Veteran's diagnosed unspecified personality disorder, the examiner must state whether there was an additional disability due to disease or injury superimposed upon such personality disorder during the Veteran's military service. If so, please identify the additional disability.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




